       Case 1:88-cv-00385-KG-CG Document 992 Filed 06/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

v.                                                           No. CIV 88-385 KG/CG
                                                             Consolidated with
                                                             No. CIV 88-786 KG/CG

DAVID R. SCRASE, Secretary of the
New Mexico Human Services Department,

       Defendant.

                     ORDER DENYING MOTIONS WITHOUT PREJUDICE

       Upon reviewing the docket sheet in this case, the Court notes that the following motions

are either pending or stayed: (1) “Plaintiffs’ Amended Motion to Enforce Compliance with the

Consent Decree and Orders of this Court and Request for Relief” (Amended Motion to Enforce)

(Doc. 926), filed February 3, 2020; (2) “Defendant’s Motion to Strike Plaintiff’s Amended

Motion to Enforce (Doc. 926) and Plaintiffs’ Amended Response to Defendant’s Motion (Doc.

927),” (Doc. 930)1, filed February 19, 2020; (3) “Defendant’s Motion Seeking Termination of

Consent Decree and Memorandum in Support” (Doc. 965), filed August 17, 2020; and (4)

“Defendant’s Expedited Motion for Stay of Proceedings Pending a Decision on Motion to

Terminate Consent Decree” (Doc. 966), filed August 17, 2020.2


1
  The Court partially ruled on this motion and held in abeyance that part of the motion related to
striking Plaintiffs’ Amended Motion to Enforce (Doc. 926) until such time as the Court holds a
hearing on Plaintiffs’ Amended Motion to Enforce (Doc. 926). See (Doc. 953), filed April 24,
2020.
2
  On August 21, 2020, the Court stayed both “Defendant’s Motion Seeking Termination of
Consent Decree and Memorandum in Support” (Doc. 965) and “Defendant’s Expedited Motion
for Stay of Proceedings Pending a Decision on Motion to Terminate Consent Decree” (Doc. 966)
until further order of the Court due to the upcoming case file review. See (Doc. 967).
       Case 1:88-cv-00385-KG-CG Document 992 Filed 06/17/21 Page 2 of 2




       The parties have engaged in a case file review since they filed these motions and, on June

11, 2021, the Special Master and Compliance Specialist filed their “Amended Special Master &

Compliance Specialist 2021 Case Review Report” (Report) (Doc. 991). The parties have an

opportunity to file objections to the Report or to file motions to adopt or modify the Report. See

(Doc. 989). Given that the case has moved forward despite the pendency of these motions, the

Court determines that in the interest of managing its docket it will deny these motions, to the

extent the Court has not ruled on them, without prejudice to the parties filing updated motions.

       IT IS ORDERED that to the extent the Court has not ruled on the following motions, they

are denied without prejudice to refiling updated motions:

       1. “Plaintiffs’ Amended Motion to Enforce Compliance with the Consent Decree and

Orders of this Court and Request for Relief” (Doc. 926), filed February 3, 2020;

       2. “Defendant’s Motion to Strike Plaintiffs’ Amended Motion to Enforce (Doc. 926) and

Plaintiffs’ Amended Response to Defendant’s Motion (Doc. 927),” (Doc. 930), filed February

19, 2020;

       3. “Defendant’s Motion Seeking Termination of Consent Decree and Memorandum in

Support” (Doc. 965), filed August 17, 2020; and

       4. “Defendant’s Expedited Motion for Stay of Proceedings Pending a Decision on

Motion to Terminate Consent Decree” (Doc. 966), filed August 17, 2020.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
